 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANET ROBINSON,                                  No. 2:19-cv-0568 TLN AC (PS)
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    CLEAR RECON CORP. and WELLS
      FARGO BANK, N.A.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. The matter was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). Plaintiff was

20   previously granted leave to proceed in forma pauperis. ECF No. 3. On April 22, 2019, the court

21   dismissed plaintiff’s First Amended Complaint with leave to file a Second Amended Complaint

22   within 30 days. ECF No. 15. Plaintiff was cautioned that failure to timely file a Second

23   Amended Complaint could result in a recommendation that the action be dismissed for failure to

24   prosecute. Id. at 6. On May 28, 2019, with no Second Amended Complaint having been filed,

25   the court issued an order to show cause within 14 days why this case should not be dismissed for

26   failure to prosecute. ECF No. 16. Plaintiff has not responded to the court’s recent orders or taken

27   the necessary action to continue prosecuting this case.

28   ////
 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s orders. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 6   (21) days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 9   objections within the specified time may waive the right to appeal the District Court’s order.
10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   DATED: June 17, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
